OPINION ON MOTION FOR REHEARING
HOPKINS, Justice.
The State, in its Motion for Rehearing of 705 S.W.2d 398, urges us to hold the Speedy Trial Act, TEX.CODE CRIM.PROC. ANN. art. 32A.02 (Vernon Supp.1986), unconstitutional for the reason that the caption of said Act does not comply with the requirements of TEX. CONST, art. Ill, sec. 35.
This Court addressed this contention in the case of Wright v. State, 696 S.W.2d 288 (Tex.App.—Fort Worth 1985, no pet.), and the majority held that the Act was constitutional, therefore, the State’s Motion for Rehearing is overruled.